Case 20-10343-LSS Doc 4559 reA OH ere gPase 1 of 4

To whom it may concern: F IL E

My name is od | was abused by my scoutmaster and ider scout for 6 Years, from
the age of 9 until | was 14. I'm being conservative in saying that | was
hundreds of times. When | say hundreds of times I'm talking in the high hundreds if not over a thousand
times. It was happening so much that I can't put an exact number on i€/.BrRgoj you a few

examples of what was done to me by them to give you an idea of what Shalire@a aanhafids.

 
 

| started out in scouting as a cub scout. | have an older brother who became a member of troop 35 in
Benton AR when | started cub scouts. Since my dad volunteered for my brother’s troop | would attend
the meetings and outings with my brother's troop. It wasn't long after we got involved with troop 35 a
man named started volunteering with the troop. He soon became the scoutmaster.

Both of my parents were in poor health so | guess cliff sensed that { was needy for attention. He started
showing me extra attention and at the beginning | thought it was great. There was an older scout named

a: was 4 years older than | was.

My abuse started with BR ouching me and testing my boundaries. It quickly progressed into
them taking me into the boiler room in the basement of the church we met in. They would take turns

hile the other served as a
lookout. This happened at almost every weekly meeting over a 6 year period.

The first time | was sodomized the scoutmaster had me and the older scout sleepover at his house.
When we got there the scoutmaster took me into a bedroom and told me to undress.

| would endure over the next 6 years.

 

i remember my brother coming home from summer camp and telling me all about it. | couldn't wait until
twas old enough to go. When | finally got to go, it was everything | thought it would be. Swimming,
fishing, canoeing etc. It was so much fun. The next to the last night some of the staff came through
scaring the younger scouts. My tent mate and | were pretty scared. The scoutmaster came around to
check on us. When he got to our tent to check on us my tent mate was asleep. He took me to a vacant

tent 2 rer carp would never be the same

after that night.

 
Case 20-10343-LSS Doc 4559 Filed 05/18/21 Page 2of4

Sometimes the scoutmaster would come to my house and pick me up and drive around and make me

BE Sometimes he would tell me people could see what | was doing so | would
struggle with him and he would hold my head down and force me to continue.

Once when my dad had almost died from a heart attack, the scoutmaster picked me up to take me to
the meeting. He told my mom he would bring me to hospital after the meeting. After the meeting was

ve

me to the hospital to see my dad.

Sometimes the scoutmaster would come to my house when my parents were gone. He would usually
abuse me on my parents’ bed.

Sometimes th r j i Id make ni

Sometimes an abuse session would last for several hours. Sometimes it was just a few minutes. It just
depended on where it was happening at. Some of the places where the abuse happened most often
were the basement of the church we met in, on campouts, my house, their houses, in the scoutmaster’s
car.

So how has the abuse affected my life? Well as a child during the years that the abuse was happening,
and for many years after it stopped, i always felt like everyone knew what was happening to me, or after
the abuse stopped what had happened to me. | always felt that anytime someone looked at me they
were thinking how disgusting | was. In my mind | always felt disgusting so why wouldn't everyone else
think | was disgusting.

| went from doing really good in school to not even caring, my grades dropped to mostly D's and F's.
Everybody just thought my behavioral changes were due to my parents being sick.

| built a wall that { wouldn't let anyone past. | got really good at being able to control my emotions to
hide was happening to me, or as I got older what had happened to me.

While my peers were learning about things like relationships and other skills they would need to make
them normal happy adults, | was too obsessed about hiding my abuse and trying to keep it secret, that |
never learned how to have a normal relationship.

| tried to be in a relationship as a teenager, but | ended it before it could get sexual. | have had many
chances to be in relationships as a teenager and as an adult. | was so worried about what they would
think of me if they found out about the abuse, that | would just avoid them at all costs. Probably one of
the things I've wanted most throughout my adult life was to have a family of my own. I've had many
questions about why I've never dated throughout my adult life and | had to makes excuses why |
haven't.

I've Deen through therapy for my abuse. | have complex PTSD, severe anxiety, and depression. | will
probably have to take medication for the rest of my life for the anxiety, depression, and PTSD that |
suffer as a result of the abuse | endured.

 

 
 

Case 20-10343-LSS Doc 4559 Filed 05/18/21 Page 3of4

 

One of the hardest things for me to get past even now is all of the things that I've missed out on as a
result of being abused. | will always wonder what could’ve been if | hadn't been abused. | had the
opportunity for me to be a normal happy adult stolen from me.

The abuse caused things to be taken from me that | can never get back. The innocence of a child is
priceless and it was stolen from ail of us. I've lived most of my life thinking that | was worthless and that
| was a freak. I not only have to live everyday with the fact that | was abused, but | also have to live with
the fact that the pornographic photos he took of me when i was a child could still be out there
somewhere.

| don’t know how the thousands of other men have been affected but this is only a tiny fraction of what |
went through, and how it's affected me throughout my life.

So whenever you're deciding what you think our abuse is worth, please stop and think about what it
would be worth if you or someone you love had went through what we went through.
 

wt

-o

3 Sustice Lauri Sel hes Silverstein

a BSA Bank suptey Cese

<I G14 Market Stiaet

3 6th Flat

9 Wilmington DE Ago]

2 iSaCi-sozasg Nesta Yaadatevenegespa ered Deanna ds ede Heed fed yoga
oro - - - ~ _ i SO Lan eo et nd a sme wo a ene ee ee ee =o —
= ce
v

S

a

Y

4

%

g

Q

o

G

O
